Title: John Adams to Abigail Adams, 6 November 1778
From: Adams, John
To: Adams, Abigail



My dearest Friend
Passy Novr. 6 1778

We have received Information that so many of our Letters have been thrown overboard, that I fear you will not have heard so often from me, as both of us wish.

I have written often. But my Letters have not been worth so much as other Things which I have sent you. I sent you a small Present by Captain Niles. But he is taken by a Jersey Privateer. I sent you also, some other Things by Captain Barnes, and what affects me quite as much, I sent the Things that my dear Brother Cranch requested me to send, by the same Vessells. These Vessells were chosen because they were fast Sailers, and so small as to be able to see Danger before they could be seen, but all is taken and sent into Guernsy and Jersy.
By Captain Tucker I sent you the whole of the List you gave me of Articles for the Family. These I hope have arrived safe. But I have been so unlucky, that I feel averse to meddling in this Way. The whole Loss is a Trifle it is true: but to you, in the Convenience of the Family, and to Mr. Cranch in his Business they would have been of Value. If the Boston arrives, the little Chest she carries to you will be of service.
My Anxiety for you and for the public is not diminished by Time or Distance. The great Number of accidental Dissappointments in the Course of the last summer are afflicting. But We hope for better Luck another Year.
It seems to be the Intention of Heaven, that We should be taught the full Value of our Liberty by the dearness of the Purchase, and the Importance of public Virtue by the Necessity of it. There seems to be also a further Design, that of eradicating forever from the Heart of every American, every tender Sentiment towards Great Britain, that We may sometime or other know how to make the full Advantage of our Independence by more extensive Connections with other Countries.
Whatever Syren songs of Peace may be sung in your Ears, you may depend upon it from me, (who unhappily have been seldom mistaken in my Guesses of the Intentions of the British Government for fourteen Years,) that every malevolent Passion, and every insidious Art, will predominate in the British Cabinet against Us.
Their Threats of Russians, and of great Reinforcements, are false and impracticable and they know them to be so: But their Threats of doing Mischief with the Forces they have, will be verified as far as their Power.
It is by no means pleasant to me, to be forever imputing malicious Policy to a Nation, that I have ever wished and still wish I could esteem: But Truth must be attended to: and almost all Europe, the Dutch especially, are at this day talking of G. Britain in the style of American sons of Liberty.

I hope the unfortunate Events at Rhode Island will produce no Heart Burnings, between our Countrymen and the Comte D’Estaing, who is allowed by all Europe to be a great and worthy Officer, and by all that know him to be a zealous friend of America.
I have enjoyed uncommon Health, since my Arrival in this Country and if it was Peace, and my family here, I could be happy. But never never shall I enjoy happy days, without either.
My little son gives me great Pleasure, both by his Assiduity to his Books and his discreet Behaviour. The Lessons of his Mamma are a constant Law to him, and the Reflexion that they are so to his sister and Brothers, are a never failing Consolation to me at Times when I feel more tenderness for them, than Words can express, or than I should choose to express if I had Power.
Remember me, in the most affectionate Manner to our Parents, Brothers, Sisters, Unkles, Aunts, and what shall I say—Children.
My Respects where they are due, which is in so many Places that I cannot name them.
With Regard to my Connections with the Public Business here, which you will be naturally inquisitive to know something of, I can only say that We have many Disagreable Circumstances here, many Difficulties to accomplish the Wishes of our Constituents, and to give Satisfaction to certain half anglified Americains, and what is more serious and affecting to real and deserving Americans who are suffering in England and escaping from thence: But from this Court, this City, and Nation I have experienced nothing, but uninterupted Politeness.

It is not possible for me to express more Tenderness and Affection to you than will be suggested by the Name of
John Adams

